Citation Nr: 0635215	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for social phobia, prior to December 16, 2005.

2.  Entitlement to an initial rating in excess of 30 percent 
for social phobia, from December 16, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 until 
December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  A May 2006 rating decision increased the 
veteran to a 30 percent evaluation for the above service-
connected disability, effective December 16, 2005.  In 
September 2005, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.

The Board notes that veteran submitted additional evidence in 
support of his claim after his appeal had been recertified to 
the Board, but within the 90 day time period.  38 C.F.R. 
§ 20.1304 (2006).  As the evidence was timely and accompanied 
by a written waiver of RO consideration, the Board will 
consider this evidence and proceed to adjudicate the claim.


FINDINGS OF FACT

1.  Prior to December 16, 2005, the veteran's social phobia 
was manifested by depression, anxiety, mild memory loss and 
suspiciousness, which have decreased the veteran's social and 
occupational functioning; objectively, the veteran had normal 
speech, and no deficits in comprehension, intelligence, or 
judgment.

2.  From December 16, 2005, the veteran's social phobia is 
productive of chronic and persistent feelings of depression 
and anxiety; objectively, the veteran had normal speech, no 
deficits in comprehension, intelligence, or judgment, with a 
Global Assessment of Functioning (GAF) score of 53 upon VA 
examination.
CONCLUSIONS OF LAW

1.  Prior to December 16, 2005, the criteria for entitlement 
to an initial evaluation of 30 percent for social phobia have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9403 
(2006).

2.  From December 16, 2005, the criteria for entitlement to 
an initial evaluation in excess of 30 percent for social 
phobia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his social phobia disability.  In this regard, because 
the September 2002 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the September 2002 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the anxiety 
disorder/social phobia disability at issue (38 C.F.R. 
§ 4.130, DC 9403), and included a description of the rating 
formulas for all possible schedular ratings under this 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the initial 10 
percent evaluation that the RO had assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).



Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to his claim.

I.  Prior to December 16, 2005

Prior to December 16, 2005, the veteran is assigned a 10 
percent evaluation for his service-connected social phobia 
pursuant to Diagnostic Code 9403.  Under DC 9403, a 10 
percent rating contemplates a disability manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

In order to achieve the next-higher 30 percent rating under 
Diagnostic Code 9403, the evidence must show occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A review of the medical evidence of record reveals consistent 
complaints as to anxiety and depression.  Such evidence also 
demonstrates some mild memory loss and suspiciousness.  The 
question, then, is whether such symptoms have caused 
sufficient social and occupational impairment such as to 
justify an increased rating.  
Upon VA examination in December 2005, the veteran reported 
that he has not worked since 2001.  He avoids large 
gatherings of people.  He stated that he could not handle 
work because he was uncomfortable working with groups of 
people.  A September 2005 letter from a VA staff psychiatrist 
notes that the veteran has not been able to work and will not 
be able to return to work because of his anxiety disorders.  
Socially, the veteran does not attend church, social 
gatherings, or his son's basketball games because of his fear 
of standing out in a crowd.  The veteran has also stated that 
his medications are generally effective in curbing his 
symptomatology.  Nevertheless, the medications have not 
eliminated his complaints of depression or anxiety.  

In determining whether the current 10 percent rating or the 
next-higher 30 percent evaluation more nearly approximates 
the veteran's disability picture, the Board finds the 
evidence to be at least in equipoise.  With resolution of 
doubt in the veteran's favor, the Board finds that the 
evidence supports a 30 percent rating for the disability at 
issue.  

In allowing an increased rating here, the Board recognizes 
that the medical evidence fails to reveal panic attacks or 
chronic sleep impairment.  However, as stated in 38 C.F.R. § 
4.21, it is not expected that every single symptom within a 
set of diagnostic criteria be exhibited.  

In finding that a 30 percent evaluation is warranted here for 
the veteran's social phobia, the Board also notes the GAF 
scores of 61-70 assigned by a VA psychiatrist in December 
2001 and in January 2005 by a VA's physician's assistant.  
This range of GAF scores is reflective of mild symptoms or 
some difficulty in social or occupational functioning.  The 
Board does not finds these GAF scores to be dispositive of 
the veteran's disability because neither of the above medical 
professionals provided a detailed rationale for assigning 
such a GAF score nor was there any indication that they had 
reviewed the veteran's claims folder.  

Thus, for the reasons discussed above, the next-higher 30 
percent evaluation under Diagnostic Code 9403 is appropriate.  
However, a rating in excess of that amount is not justified.  
Indeed, in order to be entitled to a 50 percent evaluation, 
the evidence must demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Here the criteria consistent with a 50 percent evaluation 
have not been shown in the medical records.  There were no 
findings of flattened affect.  There were also no findings of 
speech problems.  To the contrary, numerous outpatient 
treatment records and psychiatric progress notes from 
December 2001 through the December 2005 VA examination 
described the veteran's speech as normal, logical, and 
coherent.  The veteran displayed no difficulty with 
understanding complex commands.  Further, VA treatment 
records show that the veteran repeatedly denied suicidal or 
homicidal ideation.  There were also no findings of impaired 
judgment or abstract thinking, either in the December 2005 VA 
examination report or elsewhere in the record.

In conclusion, the evidence of record does support a 30 
percent disability evaluation for social phobia under 
Diagnostic Code 9403.  A rating in excess of that amount is 
not justified.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  From December 16, 2005

From December 16, 2005, the veteran is assigned a 30 percent 
evaluation for his service-connected social phobia pursuant 
to Diagnostic Code 9403.  The Board notes that the criteria 
for the veteran's current 30 percent evaluation and the next-
higher 50 percent evaluation under the general rating 
schedule for mental disorders have been described in the 
previous section.  

The Board concludes that for the period from December 16, 
2005 there is no evidence of any disorientation.  Rather, a 
December 2005 VA examination report and a June 2006 
psychiatric progress note revealed that the veteran was alert 
and oriented to all spheres.  Additionally, the veteran did 
not display circumstantial, circumlocutory, or stereotyped 
speech.  These reports stated the veteran had logical, 
coherent speech delivered at a normal rate.  Further, the 
veteran did not have impairment in thought process or 
communication.  No impairment of abstract thinking was 
indicated.  The 2005 VA examiner described the veteran as 
being casually dressed and well groomed.  Further, as noted 
above, the veteran has repeatedly denied suicidal and 
homicidal ideation. 

The Board acknowledges that the veteran has some difficulty 
in establishing effective social relationships.  For example, 
upon VA examination in December 2005, the veteran denied 
having any friends and avoids eating or attending large 
social gatherings.  He reported that he spends time with his 
son and usually leaves the house only when he is accompanied 
by his son.  The 2005 VA examiner assigned the veteran a GAF 
score of 53, and commented that the veteran's depression and 
anxiety severely impacts his social and industrial 
adaptability.  However, the Board finds that the overall 
weight of the evidence fails to reveal social occupational 
impairment of such severity as to allow for a finding that 
his disability picture is more analogous to the next-higher 
50 percent rating under Diagnostic Code 9403.

The Board also acknowledges the veteran's complaints of 
depression, anxiety (with occasional anxiety attacks), and 
his agoraphobic symptoms.  The December 2005 examination 
report noted that the veteran had elevated scores on the Beck 
anxiety index and Beck depression inventory.  However, the 
Board finds that these symptoms have been appropriately 
reflected in the 30 percent evaluation currently in effect.  
Again, the symptoms associated with his service-connected 
social phobia have not led to a disability picture that more 
approximates the next-higher 50 percent evaluation under the 
general rating schedule for mental disorders.

In conclusion, the objective evidence of record reveals a 
disability picture commensurate with the 30 percent 
evaluation currently assigned for social phobia from December 
16, 2005, and there is no basis for an increased rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Prior to December 16, 2005, an initial rating of 30 percent 
for social phobia is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

From December 16, 2005, an initial rating in excess of 30 
percent for social phobia is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


